Citation Nr: 0004002	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  91-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to a disability rating greater than assigned 
for a right ankle strain, currently evaluated as zero 
percent disabling.  

2. Entitlement to a disability rating greater than assigned 
for conjunctivitis, currently evaluated as zero percent 
disabling.  

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from April 1964 to April 1966.   
He was assigned to Vietnam from August 1965 to April 1966.

The procedural history of this case was discussed in detail 
in a decision of the Board of Veterans' Appeals (Board) dated 
April 30, 1998 and will not be repeated herein, except to 
note that in the April 1998 decision, the Board granted the 
appellant's claims of entitlement to service connection for 
conjunctivitis and for a right ankle disability.  

This matter was last before the Board in July 1999.  At that 
time, the Board denied service connection for typhus virus 
syndrome, and also denied a disability rating greater than 
zero percent for a left eye pterygium.  The Board also 
remanded the appellant's conjunctivitis and right ankle 
disability rating claims, upon the finding that although the 
appellant had filed a timely notice of disagreement with the 
May 1998 rating decision relative to these claims, appellate 
proceedings had not thereafter ensued.  In its July 1999 
remand, the Board directed that the Department of Veterans 
Affairs (VA) Regional Office (RO) follow established 
appellate procedure with regard to the conjunctivitis and 
right ankle disability rating claims.

The record reflects that following the May 1998 rating 
decision implementing the Board's decision granting service 
connection for conjunctivitis and the right ankle disorders, 
the appellant filed a substantive appeal form (VA form 9) in 
which he stated that his condition was more severe and had 
worsened.  The RO in turn construed this document as a Notice 
of Disagreement and issued a Statement of the Case in October 
1998 relative to both the conjunctivitis and right ankle 
disability ratings.  The appellant did not thereafter file a 
VA form 9.  However, in a January 20, 1999 statement by his 
representative, the appellant argued that his right ankle 
disability and his conjunctivitis disorder were more severe 
than was reflected during the course of the most recent VA 
medical examinations.  Although there appears no  date of 
receipt by the RO of the representative's statement, the 
Certification of Appeal of the appellant's right ankle 
disability and his conjunctivitis disorder is dated February 
1, 1999 and reflects that the appellant's representative's 
statement was then of record.
                                                                                                                                           
The Board is thus presented with the issue of whether the 
representative's statement of January 1999 may be accepted as 
a valid substantive appeal.  

Pursuant to 38 U.S.C.A. § 7105(a), appellate review before 
the Board is initiated by the filing of a notice of 
disagreement, and is completed by a substantive appeal after 
a statement of the case is furnished.  Under 38 U.S.C.A. 
§ 7105(b)(1), appeals must be in writing and be filed with 
the activity which entered the determination with which 
disagreement has been expressed.  38 C.F.R. § 20.202.  The 
substantive appeal may be filed by the claimant or by his or 
her representative.  38 C.F.R. § 20.301(a).  A substantive 
appeal must generally be filed within 60 days from the date 
that the RO mails the Statement of the Case to the appellant, 
or within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  

In Tomlin v. Brown, 5 Vet. App. 355 (1993), a case involving 
the issue of the recognition of a notice of disagreement, the 
Court held that an oral statement disagreeing with a rating 
decision, when made during the course of a VA personal 
hearing and later reduced to writing was a valid notice of 
disagreement with the meaning of applicable statute and 
regulation.  Tomlin, 5 Vet. App. at 356-358.  The Court noted 
that both the statute and regulation required that the NOD be 
a writing, but that there were no "technical formal 
requirements" stated in the regulation beyond that provided 
in applicable statute.  Tomlin, 5 Vet. App. at 357.

Critical to the Court's analysis was the overall purpose of 
the NOD; i.e., to notify the RO that appellate review was 
desired as to a recently decided issue.  Id.
As it does with regard to the perfection of an NOD, the 
provisions of 38 U.S.C.A. § 7105 specify that an appeal must 
be in writing, but is otherwise silent as to its form.  By 
regulation, a substantive appeal must specifically identify 
those issues to which it applies, but should set forth 
specific arguments relating to errors of fact or law.  The 
Board must construe arguments in a liberal manner for 
purposes of determining whether they raise issues on an 
appeal.  38 C.F.R. § 20.202.  

It has also been held that the failure to file a timely 
substantive appeal does not deprive the Board of its 
jurisdiction, as opposed to the failure to timely file a 
notice of disagreement.  See Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  Further, in a circumstance where the record on 
appeal did not indicate that a substantive appeal had been 
filed, the Court noted that the Board "proceeded to review 
[the claims under consideration], thereby waiving the filing 
of  [substantive appeals] as to those appeals.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  (Italics added).  

The Board is of the opinion that the Court's analysis of the 
completion of the NOD issue is instructive in this case, as 
it relates to the sufficiency of a substantive appeal.  In 
this matter, because the appellant clearly expressed a desire 
for appellate review within the required time by the timely 
filing of a notice of disagreement in written form, and 
because his representative presented specific written 
argument relative to the right ankle and conjunctivitis 
disabilities, the Board finds that an adequate substantive 
appeal has been filed and will proceed to review the 
appellant's claims.  See also Stuckey v. West, 13 Vet. App. 
163, 175 (1999), (Observing that in a case where the veteran 
was "quite actively" represented by qualified veterans' 
representative, that Congress and VA have provided for 
accredited representatives to assist claimants to "navigate 
the claims process," and that these representatives "may be 
far more attuned to the procedural esoterica than most 
lawyers." ).   

For the reasons expressed above, the Board believes that it 
has jurisdiction over the issues of entitlement to increased 
disability ratings for right ankle strain and conjunctivitis.

During the pendency of the appellant's claims relative to the 
conjunctivitis and right ankle disabilities, service 
connection was denied for prostatitis in October 1998.  This 
issue has been duly appealed and will be addressed below.


FINDINGS OF FACT

1. The appellant's right ankle disability is characterized by 
some pain, without limitation of motion or diminution of 
function. 

2. The appellant's conjunctivitis is active.

3. The appellant is a combat veteran.

4. The appellant does not have a prostate disorder which may 
be presumptively linked to herbicidal exposure or combat 
service during the course of his Vietnam service.

5. There is of record no medical nexus evidence which links 
the appellant's currently diagnosed prostatitis and his  
military service.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for a 
right ankle have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.71, 4.71a, Diagnostic Code 
5271 (1999).

2. The criteria for a 10 percent disability rating for 
conjunctivitis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.84a, 
Diagnostic Code 6018 (1999).

3. The claim of entitlement to service connection for a 
prostate disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks disability ratings greater than are 
assigned for a right ankle sprain and for conjunctivitis.  He 
also seeks service connection for prostatitis.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In the interest of clarity, the Board will separately address 
the issues presented in this appeal.

Entitlement to a disability rating greater than assigned for 
a right ankle strain, currently evaluated as zero percent 
disabling

Factual background

An October 1991 VA medical record reflects that pain over the 
posterior aspect of the right ankle was noted upon palpation 
and eversion.  Radiographic examination detected spurring.  A 
January 1992 medical record authored by B.T., M.D., reflects 
that the appellant was then being treated by the physician 
for right ankle pain of an unspecified severity and loss of 
function.  

The appellant underwent a VA physical examination in August 
1992, conducted in conjunction with his then pending claim of 
service connection.  He was reported to have a "negative" 
orthopedic examination.   Although there was pain noted in 
the right ankle with crepitus and pain in the posterior 
aspect of the ankle, there was no limitation of motion.  

In August 1996, the appellant presented for a VA physical 
examination.  He complained of pain and swelling; the latter 
symptom was confirmed upon clinical examination.  The 
appellant's ankle displayed full range of motion.  X-rays of 
the ankle showed normal findings.  The diagnosis was 
residuals, right ankle sprain.

In June 1997, the appellant was afforded another VA physical 
examination.  He complained of pain of the left foot and 
ankle, which he described as burning and pulsating in nature.  
Severe crepitation of both ankles was noted.  There was no 
objective evidence of pain on motion on any movement of the 
right ankle.  There was then observed no swelling, 
instability or pain on motion, and the appellant was noted to 
have a normal gait.  The examiner commented that there was 
"no evidence objectively of any condition in the right 
ankle, with no tenderness to palpation, no swelling, normal 
muscle strength, no instability, no muscle atrophy and no 
crepitation."  The appellant was noted to have full range of 
motion of the ankle that was "pain free."  The examiner 
further observed that the appellant could walk and rise on 
his toes and heel without problems or objective evidence of 
pain.  The examiner further commented that X-rays of the 
ankle in August 1996 were normal.  The examiner concluded by 
stating that he had reviewed the appellant's claims folder 
and that "the correct diagnosis is right ankle sprain by 
history as seen on SMR, with no residuals."

Relevant law

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a).  Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. Part 4.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The degree of impairment resulting from a disability involves 
a factual determination of its severity.  Because the 
appellant's claim relative to his right ankle disability has 
been in continuous appellate status since the filing of his 
notice of disagreement following the initial grant of service 
connection, the Board's inquiry must be upon all medical and 
lay evidence of record reflecting the severity of his 
disability since the submission of his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The appellant's right ankle disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, and 
its severity is based upon the resulting limitation of 
motion.  Under Diagnostic Code 5271, a 10 percent disability 
rating is warranted for moderate limitation of motion of the 
ankle, and a 20 percent disability rating is warranted for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

Under 38 C.F.R. 4.71, the measurement of joint motion is 
described in Plate II, in which normal range of motion for 
ankle dorsiflexion is described as from 0 to 20 degrees, and 
normal plantar flexion of the ankle is described as from zero 
to 45 degrees. 38 C.F.R. § 4.71, Plate II (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.


Analysis

Initial considerations: well groundedness of the claim/duty 
to assist/standard of proof

A claim for a disability rating greater than assigned is 
subject to the well-groundedness requirement of 38 U.S.C.A. § 
5107(a) (West 1991).  In order to present a well-grounded 
claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has alleged that the symptoms 
of his service-connected right ankle disability are more 
severe than was previously reported.  The Board thus 
concludes that the appellant has presented a well-grounded 
claim for an increased rating for his service-connected 
disorder.

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the veteran in the development of 
his claim is triggered.  See 38 U.S.C.A. § 5107(a).  

The Board notes that through his representative, the 
appellant requests that he be afforded another VA medical 
examination to ascertain the severity of the disability at 
issue.  However, the appellant has not otherwise related how 
the current medical evidence is insufficient to evaluate the 
merits of the appellant's claim for a disability rating 
greater than assigned.  The appellant through his 
representative presents no other contention.  See Stuckey v. 
West,  No. 96-1373 (U.S. Vet. App. November 17, 1999)

As reported in detail above, there have been two thorough VA 
examinations of the appellant's service-connected right ankle 
in recent years.  There is no indication that these 
examinations were inadequate, and the appellant ahs not 
pointed to any specific inadequacy in the conduct of either 
examination.  Under these circumstances, a remand of this 
case for the purpose of another physical examination would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the Board as well as unduly delay the 
disposition of this claim.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).     

Discussion

As is noted above, the appellant's right ankle disability 
must, by law, be evaluated on the basis of its resulting 
limitation of motion.  In this case, limitation of motion has 
never been reported or noted upon clinical examination. 

In reaching this determination, the Board has carefully 
scrutinized all relevant medical reports of record.  Although 
the October 1991 VA medical record reported pain over the 
posterior aspect of the right ankle upon palpation and 
eversion, the August 1992 VA examination report, which is 
more comprehensive than the earlier entry, clearly reflects 
that although there was pain and crepitus, there was no 
limitation of motion.  In August 1996, full range of motion 
of the right ankle was found.  

The Board finds most probative the results of the June 1997 
VA examination.  Although the appellant again complained of 
pain, no objective evidence of this symptom was noted upon 
any movement of the right ankle.  There was then observed no 
atrophy, swelling, instability or pain on motion, and the 
appellant was noted to have a normal gait.  As is detailed 
above, the appellant was noted to have full range of motion 
of the ankle that was "pain free."  The examiner further 
observed that the appellant could walk and rise on his toes 
and heel without problems or objective evidence of pain.  X-
rays were reviewed by the examiner and were found to be 
normal.

After having reviewed the evidence, the Board has concluded 
that the severity of the appellant's right ankle disability 
is clearly not disabling so as to warrant the assignment of a 
compensable rating.  See 38 C.F.R. § 4.31.  Indeed, no 
residuals of the right ankle disability were identified on 
recent physical examination.  The Board is of course aware 
that the appellant has complained of severe right ankle pain.  
These complaints of pain were not confirmed on physical 
examination.  Indeed, the June 1997 examiner stated twice in 
the examination report that the appellant was "exaggerating 
his responses".  The examiner further stated that the 
appellant "has full and complete range of motion of the 
right ankle, pain free".  The Board places greater weight on 
the objective clinical evidence than the appellant's self-
reported complaints of ankle  and foot pain.

For the reasons expressed immediately above, the Board does 
not believe that the provisions of 38 C.F.R. §§ 4.40, 4.45 
and or 4.59 are applicable in this case.  Painful motion, or 
indeed any other functional impairment of the right ankle, 
has not recently been objectively demonstrated.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  A compensable disability 
rating for the appellant's service-connected right ankle 
strain is denied.

Entitlement to a disability rating greater than assigned for 
conjunctivitis, currently evaluated as zero percent 
disabling.

Factual background

The record reflects in March 1979, March 1991 and November 
1991, the appellant was noted to have a history of treatment 
for conjunctivitis.  In a March 1996 report, J.A.C.S., M.D., 
diagnosed the appellant to have chronic allergic 
conjunctivitis, bilaterally.  

During a VA vision examination in August 1997, the 
conjunctiva were injected +3.  The appellant was diagnosed to 
have allergic conjunctivitis.  

In a July 1998 report, Dr. J.A.C.S. reiterated his previous 
diagnosis of chronic allergic conjunctivitis.  The 
appellant's eyes were reported to have redness, itching and 
swelling and the conjunctiva were injected +2.

During the course of a September 1998 VA infectious diseases 
examination, it was noted that the appellant had a "history 
of chronic conjunctivitis on treatment" with prescribed 
medication.  The diagnosis was chronic conjunctivitis by 
history.

Relevant law

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

The appellant's disability is evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (1999).  Under this provision, 
where there is an active process with objective symptoms, a 
10 percent disability evaluation is warranted.  Where the 
condition is considered to be healed, the residuals are to be 
rated and where there are no residuals, a noncompensable 
disability evaluation is applicable.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (1999).

Analysis

Preliminary matters

As was noted above, in order to present a well-grounded claim 
for an increased rating of a service-connected disability, a 
veteran need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  See Proscelle, 2 Vet. App. at 631-2.  
Because the appellant has alleged that the symptoms of his 
service-connected disability are more severe than was 
previously reported, the Board concludes that the appellant 
has presented a well-grounded claim for an increased rating 
for his service-connected disorder.

The Board believes that the record has been adequately 
developed as to this issue and that VA's statutory duty to 
assist the appellant in the development of his claim has been 
satisfied.

Discussion

The Board notes that the appellant's claim was denied upon 
the basis that the September 1998 VA examination did not 
reveal any evidence of an active conjunctivitis condition, 
and that "a noncompensable evaluation is assigned unless 
there are significantly disabling residuals of the 
condition."  See Statement of the Case, dated October 29, 
1998.

However, all of the evidence, including the entire medical 
history, must be evaluated in arriving at a decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 4.1.  In this case, other 
recent medical evidence, to include the August 1997 VA report 
and the July 1998 report of Dr. S., clearly indicate an 
active condition.  

Moreover, the RO's statement as to "significantly disabling 
residuals" misstates Diagnostic Code 6018, which calls for a 
10 percent rating if conjunctivitis is active and a 
noncompensable rating if no residuals are present.   In its 
review of claims for increased schedular ratings, VA is bound 
to apply the applicable rating criteria, and only the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3l 
see also Ashley v. Brown, 6 Vet.App. 52, 59 (1993). 

As is noted above, VA and privately obtained medical evidence 
suggests that the appellant is undergoing treatment for 
conjunctivitis, variously described in its severity.  In the 
opinion of the Board, such evidence, when viewed in light of 
the essentially negative September 1998 VA infectious 
diseases examination, places the evidence as to this issue in 
relative equipoise.  

The Board in this case has carefully weighed the evidence of 
record in light of the applicable law regarding the benefit 
sought.  Having done so, the Board finds that a state of 
relative equipoise has been reached in this case, and the 
benefit of the doubt rule is therefore applicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  A 10 percent disability 
evaluation for conjunctivitis is accordingly granted.  This 
is the highest rating available.

Entitlement to service connection for prostatitis

The appellant is seeking service connection for prostatitis.  
He has contended that his prostatitis is a result of exposure 
to herbicides in Vietnam.

Factual background

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms or diagnoses related to a 
prostatic disorder.  

The appellant's claim of service connection for the disorder 
at issue arose in July 1998.  In support of his application, 
the appellant submitted a February 1997 statement from 
R.M.A., M.D., reporting that he had diagnosed the appellant 
to have chronic prostatitis, as a result of the appellant's 
having voiding dysfunctional problems and recurrent urinary 
tract infections.  In an April 1997 letter, Dr. R.M.A. stated 
that the appellant had difficulties with urinary frequency, 
persisted dysuria, urgency, and sporadic hesitancy.  The 
physician stated that in view of these symptoms, and the fact 
that the appellant was exposed to "Agent Orange," the 
appellant desired a VA examination.  

Also then obtained was a copy of a June 1998 prostate 
sonogram, conducted by F.V.S., M.D., reflecting that the 
appellant was noted to have a slightly enlarged prostate 
gland, suggesting of hypertrophy.  No hypoechoic nodules were 
identified at the peripheral zone of the gland.  

In a July 1998 letter, F.F.P., M.D. reported that the 
appellant was evaluated at his office in August 1993, after 
the appellant complained of "vesical irritability."  He was 
diagnosed to have chronic prostatitis with acute recurrent 
episodes, and bacterial prostatitis.  

Relevant law

Service connection - in general

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection. The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid. 38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection - Herbicide Exposure

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  See also 38 U.S.C.A. § 1116.

Regulations provide, in pertinent part, that if a veteran was 
exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service- connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) [emphasis added by the 
Board].

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

In November 1999, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Such disease include 
prostatitis.

Additionally, it has been held that in order to be entitled 
to the presumption of service connection for herbicide 
exposure, the veteran must have been diagnosed to have one of 
the conditions enumerated in either 38 U.S.C.A § 1116(a) or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 
(1999).


Well-grounded claims - service connection

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's alone.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  It has been 
observed that in Epps, the Federal Circuit Court of Appeals 
"definitively held that 'there is nothing in the text of [38 
U.S.C.A] § 5107 to suggest that [] VA has a duty to assist a 
claimant until the claimant meets his or her burden'" of 
establishing a well-grounded claim before providing any 
assistance to the claimant."  Morton v. West, 12 Vet. App. 
477, 481 (1999) (emphasis added).   It was also noted that 
the claimant's burden to produce evidence to render a claim 
well grounded was a "condition precedent established by 
Congress" that neither VA nor the Court was free to ignore.  
Morton, 12 Vet. App. at 485.    

Analysis

The appellant currently has a diagnosis of prostatitis.  
Accordingly, the second prong of the Caluza analysis, a 
current disability, has been met.  The Board hastens to point 
out that there is no medical evidence of prostate cancer, and 
as to that disability the first prong of Caluza has not been 
met.

With respect to the second Caluza prong, in-service 
incurrence, as a preliminary matter the Board notes that the 
appellant has argued that his mere presence in Vietnam is 
sufficient to support a finding that he was exposed to an 
herbicide.  However, as discussed above it has been held the 
mere fact that a veteran served in Vietnam is not indicative 
of exposure to an herbicidal agent.  See McCartt, supra.  

As alluded to above, the second and third prongs of the 
Caluza test may be met by evidence that a veteran with 
service in Vietnam has one of the disorders specified in 
either 38 U.S.C.A § 116(a) or 38 C.F.R. § 3.309(e); see Darby 
v. West, 10 Vet. App. 243, 246 (1997).  In this case, the 
appellant has none of the enumerated diseases.  The record 
reflects that the appellant has been diagnosed to have 
prostatitis and various urinary tract symptoms.  In 
particular, the appellant has not been diagnosed to have 
prostate cancer, which is included in the list of 
presumptively linked disorders associated with exposure to an 
herbicidal agent.  Because none of these disorders are 
enumerated as presumed to have been incurred by exposure to a 
herbicide agent, perforce, the appellant's claim of service 
connection for a skin disorder on a presumptive basis is not 
well grounded.  See McCartt, 12 Vet. App. at 168; Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  

Additionally, there is of record no medical nexus evidence 
linking any of the foregoing symptoms and the appellant's 
military service, including his service in Vietnam.  Absent a 
presumptive linkage, and as is noted above, competent medical 
evidence is required to substantiate a well-grounded claim.  
In this case, such competent medical evidence to suggest the 
requisite direct linkage has not been obtained.  

Although the appellant maintains that the disorder in 
question is linked to his military service, his opinion is 
not probative.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).       

In short, after having carefully examined the evidence of 
record, the Board finds that the appellant has not presented 
a well-grounded claim of entitlement to service connection 
for a prostatitic disorder.  

The appellant has in part argued that his prostate disorder 
was incurred as a result of his combat service in Vietnam.  
His argument therefore implicates possible application of 
38 U.S.C.A. § 1154(b).  Under that statute, in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).  

The appellant was awarded the Combat Infantryman's Badge and 
is a combat veteran.  However, the determination of combat-
veteran status relates to the question of the incurrence of a 
disability while in service, and not the issue of the 
disability's current existence.  See, e.g., Kessel v. West, 
13 Vet. App. 9 (1999).  The appellant has not alleged, and 
the record does not otherwise demonstrate, any suggestion 
that one or more incidents occurred during the course of his 
Vietnam service that would give rise to a chronic prostate 
disorder.  Moreover, as is noted above, the record is devoid 
of any competent medical evidence that suggests a nexus 
between the appellant's disorder and his military service.  
The provisions of 38 U.S.C.A. § 1154(b) do not therefore 
avail the appellant in this inquiry.  See  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996) [38 U.S.C.A. § 1154(b) 
does not serve to eliminate the medical nexus requirement 
found in Caluza].  Even assuming combat status, the appellant 
must provide satisfactory evidence of a relationship between 
his service and his current prostatitis.  He has not done so.

In summary, having carefully examined all of the evidence 
submitted in support of the appellant's claim of service 
connection, the Board finds that the appellant has not 
submitted a well-grounded claim on either a presumptive or a 
direct basis.  The appellant's claim fails on the third prong 
of the Caluza test; that of demonstrating a competent nexus 
between the claimed disorder and his military service, 
including his service in Vietnam.  

Additional comment

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 
see also generally Stuckey v. West, No. 96-1373 (U.S. Vet. 
App. November 17, 1999) [observing in part that when it is 
alleged that there is specific evidence in existence that 
would manifestly well ground a claim, VA has a duty to inform 
the claimant of the importance of obtaining this evidence to 
"complete the application."(italics added)].  


ORDER

Entitlement to a disability rating greater than assigned for 
a right ankle strain is denied.  

A 10 percent disability evaluation for conjunctivitis is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

A well-grounded claim not having been submitted, service 
connection for prostatitis is denied. 




		
	Barry F. Bohan
Member, Board of Veterans' Appeals


 

